Edwards, J.
It is only in cases in which the plaintiff can in no other way be protected from conflicting claims, as to a matter in which he has no interest, that a bill of interpleader will be sustained. It is not sufficiént that there are conflicting claims; provided the claim of one of the parties is clearly legal and Valid, to the exclusion of the claim of the other. Neither will Such a bill be sustainéd when the plaintiff has a complete protection at law against the consequences of the conflicting claims of the several defendants. (Bedell v. Hoffman, 2 Paige, 199, 201. Mohawk and Hudson Rail Road Co. v. Clute, 4 Id. 392.)
This case is to be considered in the same manner as if there had been no assignment by Carr to Packard. The question then, for my decision, is simply this: Can the owner of a building interplead the contractor, and a creditor of such contractor, in all cases where Such creditor makes a claim under the " act for the better security of mechanics, &c.” (Laws of 1830, ch. 330,) and where such claim is disputed by the contractor? The act was intended to, and most undoubtedly does, furnish all the means necessary for the protection of the rights of all the different parties to whom it applies. If the creditor, or person who makes his claim, under the act, has a valid claim, and pursues the course pointed otit by the act, and establishes the validity of his demand, the owner is not only protected in paying the claim thus established, out of the funds in his hands, but is bound to pay it. If, however, the' person making a claim fails to establish his demand, either because it does not come within the provisions of the statute, or because he has neglected or refused to comply with those provisions, the owner is protected in paying the fund in his hands to the contractor, and is bound to do so. In any event the owner has his protection at law, without resorting to *63the aid of a court of equity. The order to show cause why an injunction should not issue must therefore be dismissed, but without costs to either party.